Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            DETAILED OFFICE ACTION
                 This Office Action is in response to the papers filed on 27 June 2019.

        CLAIMS UNDER EXAMINATION
       Claims 1-12 are pending and have been examined on their merits.
			
PRIORITY
         PCT/EP2014/067549, filed on 18 August 2014 is acknowledged.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnvidarson et al. (Determination of Chemical Or Physical Properties Of Sample Or Component Of A Sample. US 2009/0024360 2009) as evidenced by Merriam Webster Dictionary (definition: particular), Merriam Webster Dictionary (definition: manifest), Lexico Oxford Dictionary (definition: perturbation) and Encyclopedia Brittanica (Light as electromagnetic radiation. Pages 1-9, 2021).


Claim 1 recites a “particular constituent” in a “multi-constituent sample”. As evidenced by Merriam Webster, “particular” means “relating to or being a single person or thing”. 
Any sample that contains more than one component or part is interpreted to be a multi-constituent sample. For the purposes of examination, any component or part is interpreted to read on a particular constituent in a sample that contains multiple components.


Embodiments of the present invention are well suited for the determination of properties of several different types of samples, including: Aqueous sample, such as environmental sample, drinking water, bathing water, process water, cooling water; Biological sample, such as tissue sample, blood sample, urine sample, faeces sample, cell culture sample, bacteria culture, yeast culture; Industrial sample such as oil sample, petroleum sample, grease sample, pharmaceutical sample; Food sample such as milk sample, dairy product sample, meat sample, fish sample, fruit sample, vegetable sample; Gaseous sample such as exhaust gas, fermentation gas, combustible gas.

Further, different properties of analytes are suitable to determine with embodiments of the present invention, including; spectral property, temperature, turbidity, total organic material, dry material, dissolved material, chlorophyll, fibres, amino acids, proteins, fat, fatty acids, lipids, glyserids, cholesterol, enzymes, sugars, glucose, alcohols, ethanol, methanol, acids, citric acid, acidic acid, aliphats, aromats, ketones, aldehydes, pH, density, salinity, colour.


Samples such as tissue, blood, urine, faces, meat and milk are broadly interpreted to be multiconstituent samples because they would include more than one component. Examiner notes the art suggests analyzing a component such as protein (hence, a particular constituent). Therefore the art teaches determining a property of a component of a sample and analyzing “a component” (hence, a particular constituent in said sample).

Claim 1 recites “inducing a particular constituent-related perturbation of the multi-constituent sample”. Perturbation is defined as to subject to an influence tending to alter the normal or regular state (Oxford Dictionary). Any action that causes any change of the sample is interpreted to read on a particular perturbation of the sample. 

Arnvidarson et al. disclose the following ([0153]):
Typical applications according to the current invention are the determination of attenuation of light, preferably attenuation caused by absorption or scattering of light, or where the acquired information 

Examiner notes the art suggests a “chemical process” involving an enzyme and a substrate. Enzymatic action is broadly interpreted to be a (chemical) perturbation. Claim 1 recites “the change manifesting as a change in a property of electromagnetic waves interacting with the sample”. Manifest is defined as “readily perceived by the senses” or “easily understood or recognized by the mind”. Examiner notes the claim does not explicitly recite a step of determining or measuring. The art teaches determination of attenuation (hence, reduction) of light caused by absorption or scattering of light and emitted light.  As evidenced by Encyclopedia Brittanica, light is composed of electromagnetic waves (see page 1). Because the art teaches a perturbation that is able to produce a chance in a property of light, it would be manifested as claimed.

Claim 1 recites “directing an electromagnetic wave through the multi-constituent sample, separately from inducing the particular constituent-related perturbation of the multi-constituent sample”. This is interpreted to mean the electromagnetic wave is not 
The art teaches obtaining an interferogram from the modulation of electromagnetic signal emitted from, transmitted onto or through, or having interacted with at least a part of the sample, transforming the interferogram to two or more spectral property, correlating interferogram and/or spectral property to a chemical or physical property. The interferogram comprises two or more digitised interference data points representing substantially different status of modulation, preferably where the interferogram comprises three or more digitised interference data points representing status of modulation at equal representation spacing of time, frequency, position or distance ([0154]). The art suggests two or more data points (hence, a plurality of detections) over time. As set forth above, the art teaches determining a property a component in a sample. The art teaches the property can be concentration ([0028]). The art teaches using spectral data to determine chemical properties such as concentration of one or more compounds ([0051]).
The art teaches determination of chemical or physical property is performed by applying predetermined prediction model to interferogram and/or spectral property, preferably where the prediction model is determined through calibration, preferably where the calibration is a multivariate calibration, such as PLS, PCA, LS, ANN, PARAFAC, Tucker3 ([0154]).
While the art teaches each claim limitation, and suggests using a predictive model to determine concentration, the art does not do so with sufficient specificity in a single 
KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have expected success since Arnvidarson teaches the claimed elements can be performed to analyze a component of a sample. Therefore claim 1 is rendered obvious (claim 1).

The art teaches several embodiments of the present invention rely on the determination of reference conditions of the sample and/or optical, electrical or mechanical properties of the system used to obtain interference information, preferably where such information is used to normalise or standardise interferogram data or spectral properties. The claim 2).
The art suggests determination of intensity at a wavelength ([0051] [0055]). Therefore claim 3 is included in this rejection (claim 3).
As set forth above, the art teaches prediction modeling that includes multivariate calibration, such as PARAFAC and Tucker3 (hence, multi-way modeling). The art suggests obtaining data over time. Therefore claim 4 is included in this rejection (claim 4). PARAFAC and Tucker3 read on claim 5 (claim 5). As set forth above, the art teaches subjecting the sample to an enzyme. This is interpreted to be a chemical perturbation. Therefore claim 6 is included in this rejection (claim 6). An enzyme reads on claim 7 (claim 7). As set forth above, the art suggests a food sample (supra). The art suggests determination of the amount or presence of one or more chemical components, including “proteins” ([0115]). Therefore claim 8 is included in this rejection (claim 8).
claim 11). Because a magnetic field has a magnet that is applied to a sample, it is interpreted to be configured to create particle movement in the sample. Therefore claim 12 is included in this rejection (claim 12).
Therefore Applicant’s Invention is rendered obvious as claimed.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arnvidarson as evidenced by Merriam Webster Dictionary, Lexico Oxford Dictionary and Encyclopedia Brittanica in view of Hallen et al. (Coagulation Properties of Milk. 2008. Swedish University of Agricultural Sciences. Pages 1-64).
The teachings of Arnvidarson as set forth above are reiterated. The art suggests the use of a milk sample as a food sample ([0148]). The art teaches subjecting a sample to an enzyme. The art teaches determining the concentration of a component in a sample, and suggests determining protein ([0149]).
The art does not teach the use of an enzyme which facilitates Κ-casein agglomeration.
The art does not teach determining the concentration of Κ-casein.
Hallen teaches the concentrations of the different proteins in milk are important for the outcome of the coagulation processes which yield dairy products (page 3, first paragraph). In a cheese-making model it was shown that concentration of κ-casein in 
It would have been obvious to combine the teachings of the prior art by determining the amount of K-casein in milk. One would have been motivated to do so since Arnvidarson teaches a method of analyzing components in a sample, and suggests using milk as a sample. Arnvidarson teaches analyzing proteins, and Hallen teaches K-casein is a milk protein. The skilled artisan would analyze protein since Hallen teaches its concentration is important for producing dairy products. It would have been obvious to chymosin (hence, an enzyme that facilitates K-casein agglomeration) to cause chemical perturbation. One would have been motivated to do so since Arnvidarson teaches the use of an enzyme and a substrate to study chemical processes of a sample, and Hallen teaches chymosin is an enzyme that interacts with K-casein (a substrate) in milk. One would have had a reasonable expectation of success since Arnvidarson teaches proteins can be analyzed, and K-casein is a protein. One would have expected success using chymosin since Arnvidarson teaches chemical processes involving enzymes and substrates, and chymosin is an enzyme. One would have expected similar results since claim 9). 
Hallen teaches rennet is traditionally extracted from calf abomasa and is a mixture of the two gastric proteases chymosin and pepsin. Therefore rennet is broadly interpreted to be a chymosin preparation. Therefore claim 10 is included in this rejection (claim 10).
Therefore Applicant’s Invention is rendered obvious as claimed.


			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.